1

2                                                                                JS-6

3

4

5

6

7
                                   UNITED STATES DISTRICT COURT
8
                                 CENTRAL DISTRICT OF CALIFORNIA
9

10   DENNIS STUMPF,                             )   Case No.      CV-19-03759-R-MRW
                                                )
11                       Plaintiff(s),          )
                                                )
12                v.                            )   ORDER OF DISMISSAL
                                                )   BY LACK OF PROSECUTION
13   INTERNATIONAL GAME FISH                    )
     ASSOCIATION,                               )
14                                              )
                                                )
15                       Defendant(s).          )

16

17         Due to an absence of a proper proof of timely service of the summons and complaint,

18   Plaintiff was ordered to show cause in writing by not later than June 28, 2019 why this action

19   should not be dismissed for lack of prosecution. On June 28, 2019, Plaintiff submitted a document

20   in response to the Court’s Order to Show Cause. (DE 18). Plaintiff’s response, however, fails to

21   show good cause as to why this case should not be dismissed.

22         WHEREAS, the period has elapsed without proper proof of timely service of the complaint

23   and summons;

24         The Court hereby DISMISSES this instant action for lack of prosecution.

25   Dated: September 13, 2019

26

27
                                                            HONORABLE R. GARY KLAUSNER
28                                                          UNITED STATES DISTRICT JUDGE
